On Petition for Rehearing.
PER CURIAM.
In his petition for a rehearing of this case the defendant in error misapprehends the purport of the opinion heretofore filed. The case was not disposed of on the ground that the form of the action was in debt. It was admitted that under the Pennsylvania statute it was properly styled an action in assumpsit; but it was stated that the principles applicable to the case, since the action was one to recover a sum certain alleged to be due on a decree or judgment, were the same as those that aré applicable to an action in debt at common law instituted for a like purpose. The conclusion was that, as the decree was a conditional one, it could not be the basis of a common-law action in any form whatever. To that conclusion we adhere for the reasons stated in the opinion filed. The petition will therefore be dismissed.
The plaintiff in error also filed a petition praying that this court, instead of remanding the casé to the court below for further procedure there, enter final judgment in favor of the plaintiff in error. We think this petition also should be dismissed. It may be that after *605the ease is remanded to the Circuit Court the plaintiff there may desire to apply for leave to amend his declaration, so as to permit a jury to pass upon the question as to -what, if anything-, is due to him, and that that court may think such amendment ought to be allowed. For this reason we decline to enter final judgment in this court.
Both petitions will be dismissed, and it is so ordered.